Citation Nr: 0635425	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  01-02 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Parkinson's disease, 
including asserted as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1968 to June 1970 
and from November 1990 to May 1991, including service in the 
Southwest Asia theater of operations during the Persian Gulf 
War

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claim of 
entitlement to service connection for Parkinson's disease, 
which he asserted as due to undiagnosed illness.  The veteran 
perfected a timely appeal of this determination to the Board.

In an unappealed November 1997 rating decision, the RO denied 
service connection for Parkinson's disease.  In adjudicating 
the issue, the RO considered the laws and regulations 
governing claims asserted as secondary to undiagnosed illness 
related to his Persian Gulf War service.  

When this case was initially before the Board in September 
2002, the Board determined that the veteran's claim required 
further development.  In September 2003, the Board remanded 
the matter to the RO.  In doing so, the Board mistakenly 
identified the issue on appeal as entitlement to service 
connection for Parkinson's disease, i.e., there was no 
reference to finality, and since that time, the RO continued 
to adjudicate the issue on a de novo basis.

In July 2005, the Board determined that the veteran had 
presented new and material evidence sufficient to reopen the 
claim, and remanded the substance for further development.  
In this decision, the Board also noted that, in June 2005 
written argument, the veteran's representative indicated that 
the veteran had asserted an informal claim seeking service 
connection for hypertension.  As of July 2005, VA had not 
considered this issue and it was referred to the RO for 
appropriate action.
 


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran's symptoms are attributable to a known 
clinical diagnosis of Parkinson's disease; there is no 
medical evidence linking this condition to service. 


CONCLUSION OF LAW

1.  Parkinson's disease was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in March 2001, May 2004, and March 
2006, the RO notified the veteran of the evidence needed to 
substantiate his claim, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded, and offered to assist him in obtaining 
any relevant evidence.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These letters gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  The veteran was also 
invited to send additional evidence.  In addition, the RO has 
advised the veteran of the basic law and regulations 
governing the claim, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the veteran's 
behalf), and provided the basis for the decisions regarding 
the claim.  The veteran and his representative were provided 
with adequate notice of the evidence, which was not of 
record, that was necessary to substantiate the veteran's 
claim, and also of the cumulative information and evidence 
previously provided to VA, or obtained by VA on the veteran's 
behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
March 2006 Supplemental Statement of the Case, and also prior 
to the transfer and certification of the veteran's case to 
the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records, VA examination 
reports, and statements submitted by the veteran and his 
representative in support of the claims.  In addition, the 
Board notes that this matter has been previously remanded for 
additional development, to include affording the veteran an 
opportunity to be examined in connection with his claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection for Parkinson's disease.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If certain conditions are 
manifested to a degree of 10 percent within one year after 
separation from service, they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In 
the case of claims based on undiagnosed illness under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 
"direct service connection," there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 
8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation, however, shall not be paid under this section 
if:  (1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

Here, the Board notes that VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  For example, "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  The notable exception to this 
rule is 38 C.F.R. § 3.317, which permits, in some 
circumstances, service connection of signs or symptoms that 
are objective indications of chronic disability, even though 
such disability is due to undiagnosed illness.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The medical evidence in this case consists of the veteran's 
service medical records, post-service treatment records and 
two VA examination reports.

The veteran's service medical records are silent regarding a 
diagnosis of or symptoms of Parkinson's or other neurological 
disease.  The veteran's post-service records indicate that in 
1995, or possibly earlier, the veteran noted problems with 
his gait.  In 1995 or 1996, the veteran saw a neurologist 
that suspected Parkinson's disease and began treatment.  The 
veteran's treatment records confirm this diagnosis and 
ongoing treatment for this condition.  

In order to confirm the nature of the veteran's condition, 
and to determine whether his condition is related to his 
military service, the veteran was afforded two VA 
examinations.  The first examination took place in November 
2004.  The examiner indicated that the veteran's claims file 
was available and reviewed in connection with his claim.  The 
veteran's medical history was noted and the examiner 
indicated that there is no information in the veteran's 
military record to suggest a neurological illness.  The 
remainder of his claims file documents the presence of 
Parkinson's disease.  After examining the veteran, he was 
diagnosed with Parkinson's disease.  Regarding a connection 
to service, the examiner stated that "[t]he issue of cause 
of Parkinson disease is less clear.  There is no convincing 
evidence that Parkinson disease is related to Gulf War 
Syndrome as far as I an aware.  The veteran has not been 
exposed to MTPT nor to manganese which are the usual accepted 
toxins causing Parkinson disease.  He has had no period of 
cerebral hypoxia, which would lead to a Parkinson-like 
syndrome.  Thus, we are left with a veteran with etiopathic 
Parkinson disease.  The fact that his onset was slightly less 
than age 50 does not in itself mean that he has an unusual or 
different cause."  

The veteran was again afforded a VA examination in February 
2006.  The examiner noted that the veteran's claims file was 
available and reviewed in connection with the examination.  
The veteran's medical history was noted for the record, 
including an absence of symptoms in service.  The veteran's 
occupational history was also reviewed.  After examination, 
the veteran was diagnosed with Parkinson's disease, which the 
examiner indicated was idiopathic.  Regarding nexus to 
service, the examiner stated that "[i]t is less likely than 
not that the veteran's Parkinson's disease is related to 
symptoms that developed either during his period of service 
in the Persian Gulf or with[in] one year of his discharge 
from his second period of active duty (within a year of May 
1991).  The rationale is that review of the medical records 
and the patient's history raise no question of symptoms of 
Parkinson's disease during that time period." The examiner 
also opined that "[i]t is less likely than not that the 
veteran has a current neurological disability that is due to 
an unknown cause.  The rationale is that while the precise 
cause of Parkinson's disease is not known, it is known to be 
a neurodegenerative disorder with certain risk factors.  I am 
not aware of any evidence indicating that veteran's who 
served in the Persian Gulf region are at increased risk for 
Parkinson's disease."

Based on the foregoing, the Board notes that the veteran's 
condition has been given a known clinical diagnosis, namely 
Parkinson's disease.  Presumptive service connection due to 
service in the Persian Gulf is therefore not warranted for 
this condition, as it has a known diagnosis.

Moreover, the Board notes that service connection on a direct 
basis is not warranted for this condition.  The veteran's 
service medical records are negative for symptoms, diagnoses, 
or treatment for this condition in service.  And there is no 
post-service medical evidence that links this condition to 
service or to a period of active service.  Finally, neither 
of the VA examiners, that examined the veteran and his claims 
file in connection with the claim, indicated that the 
veteran's condition is related to his service, to include his 
service in the Persian Gulf.  

At this point, the Board notes that the veteran submitted 
news articles reporting that certain studies may indicate a 
link between chemical exposure in the Persian Gulf and brain 
damage in certain veteran's.  The Board notes, however, that 
the VA examiners that examined the veteran and his claims 
file in connection with his claim, did not make such a 
connection in the veteran's case.  See Mattern v. West, Vet. 
App.12 Vet. App. 222, 228 (1999); Wallin v. West, 11 Vet. 
App. 509, 514 (1998); Sacks v. West, 11 Vet. App. 314, 316-
17, (1998) (general treatise evidence insufficient to provide 
plausible causality, since predicated on instinctive 
inference of lay person rather than on adjudicative 
determination as to credibility and weight of expert 
evidence).  Here, the Board notes that the November 2004 VA 
examiner specifically opined that "there is no convincing 
evidence that Parkinson disease is related to Gulf War 
Syndrome as far as I am aware.  The veteran has not been 
exposed to MTPT not to manganese which are the usual accepted 
toxins causing Parkinson disease.  He has had no period of 
cerebral hypoxia, which would lead to a Parkinson-like 
syndrome."  And the February 2006 VA examiner stated that 
"while the precise cause of Parkinson's disease is not 
known, it is known to be a neurodegenerative disorder with 
certain risk factors.  I am not aware of any evidence 
indicating that veteran's who served in the Persian Gulf 
region are at increased risk for Parkinson's disease."  

Finally, the Board notes that it does not question the 
veteran's conviction that he may have a condition that is 
related to his active duty service. The Board points out 
however that, as a lay person, the veteran is not competent 
to establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). 

In light of the foregoing, the Board finds that service 
connection for the veteran's Parkinson's disease is not 
warranted.

ORDER

Service connection for Parkinson's disease is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


